IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-10234
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

JESUS OJEDA-SUAREZ,

                                          Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:96-CR-147-E
                       - - - - - - - - - -

                         October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Jesus Ojeda-Suarez has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Our independent review of the brief and record discloses no

nonfrivolous issue.   Accordingly, counsel is excused from further

responsibilities herein and the APPEAL IS DISMISSED.

     APPEAL DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.